STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

Timothy Belle,                                                                       FILED
Petitioner Below, Petitioner
                                                                                 March 13, 2017
                                                                                  RORY L. PERRY II, CLERK
vs) No. 15-0913 (Ohio County 14-C-242)                                          SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
Shawn Staughn, Administrator,
Northern Regional Jail,
Respondent Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Timothy Belle, by counsel Edward L. Bullman, appeals the Circuit Court of
Ohio County’s August 19, 2015, order that denied his petition for writ of habeas corpus. The
Administrator of the Northern Regional Jail, Shawn Staughn, by counsel Nic Dalton, filed a
response in support of the circuit court’s order.1 On appeal, petitioner argues that the circuit court
erred in denying his request for habeas relief because he received ineffective assistance of trial
counsel and his guilty plea was involuntary due to counsel’s ineffectiveness.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the order of the circuit court is appropriate under
Rule 21 of the Rules of Appellate Procedure.

       In May of 2013, an Ohio County grand jury indicted petitioner on one count of first-
degree robbery, in violation of West Virginia Code § 61-2-12, and one count of breaking without
entering, in violation of West Virginia Code § 61-3-12.

       In November of 2013, petitioner’s counsel sent him a three-page letter regarding his case
and a plea offer made by the State.2 The letter indicated that counsel believed that petitioner was

       1
         Petitioner originally listed Karen Pszczolkowski, Warden of the Northern Correctional
Center, as respondent in this matter. However, petitioner is no longer housed at the Northern
Correctional Center and is, instead, housed at the Northern Regional Jail. Pursuant to Rule 41(c)
of the West Virginia Revised Rules of Appellate Procedure, the name of the correct public
officer has been substituted as the respondent in this action.
       2
        Petitioner was initially represented by Keith Hart. Mr. Hart moved to withdraw as
counsel due to a breakdown in communications with his client. Mr. Hart’s motion was granted
and Kevin Neiswonger was appointed to represent petitioner on September 9, 2013.
                                                  1
making a “good decision” by entering into the plea agreement and that the plea agreement was in
petitioner’s “best interest.” Thereafter, petitioner pled guilty to one count of second-degree
robbery, a lesser included offense of first-degree robbery, and admitted that he had a previous
felony conviction. The State dismissed the single count of breaking without entering and agreed
not to file a life recidivist information against him. The parties agreed upon a recommended
sentence of not less than ten years nor more than eighteen years of incarceration. Petitioner was
sentenced to terms of incarceration of not less than five nor more than eighteen years for the
second-degree robbery conviction and a one-time recidivist sentence of five years, for an
effective sentence of not less than ten years nor more than eighteen years of incarceration.

        In August of 2014, after his conviction and sentencing, petitioner filed a pro se petition
for habeas corpus relief with the circuit court alleging (1) ineffective assistance of trial counsel;
and (2) that his guilty plea was involuntary due to counsel’s ineffectiveness. John Jurco was
appointed to represent petitioner on August 25, 2014. In October of 2014, Mr. Jurco moved to
withdraw as petitioner’s counsel based on petitioner’s assertion that he no longer wanted Mr.
Jurco to represent him. The circuit court denied that motion in December of 2014, and Mr. Jurco
continued to represent petitioner throughout the proceeding. In February of 2015, petitioner filed
an amended habeas petition wherein he alleged that his trial counsel was ineffective because
counsel overstated the “strength of the State’s case” and that counsel should not have
recommended a plea in petitioner’s case.

        In July of 2015, the circuit court held an omnibus evidentiary hearing wherein only
petitioner testified. Petitioner testified regarding the aforementioned letter he received from
counsel. Petitioner contended that his trial counsel overstated the strength of the State’s case
against him and that the case against him was not as “overwhelming” as counsel indicated.
Petitioner also testified that he disagreed with counsel’s assessment that petitioner “[did not]
have a case” because, according to petitioner, the victim made several inconsistent statements to
the police. Petitioner further testified that he only accepted the plea agreement because of his
counsel’s advice and opinion that petitioner had “no defense” to the crimes charged. Following
an omnibus evidentiary hearing, the circuit court entered an order on August 19, 2015, denying
petitioner’s petition for writ of habeas corpus. This appeal followed.

       This Court reviews a circuit court order denying habeas corpus relief under the following
standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).




                                                 2
        On appeal, petitioner argues that the circuit court erred in denying habeas relief based on
his claim that his trial counsel was constitutionally ineffective and that the guilty plea was
involuntary because of counsel’s ineffectiveness. We do not agree. Our review of the record
supports the circuit court’s decision to deny petitioner post-conviction habeas corpus relief based
on the error alleged in this appeal, which were also argued below. According to the record on
appeal, petitioner was the only witness to testify at the omnibus evidentiary hearing. He failed to
offer any factual support to his allegations that counsel was ineffective other than his self-serving
claim that the “alleged inconsistencies would have caused the jury to find reasonable doubt.”
Indeed, the circuit court’s order includes well-reasoned findings and conclusions as to the
assignment of error raised on appeal. Given our conclusion that the circuit court’s order and the
record before us reflect no clear error or abuse of discretion, we hereby adopt and incorporate the
circuit court’s findings and conclusions as they relate to petitioner’s assignment of error raised
herein and direct the Clerk to attach a copy of the circuit court’s August 19, 2015, “Order
Denying Petitioner’s Amended Petition Following Omnibus Hearing” to this memorandum
decision.

       For the foregoing reasons, the circuit court’s August 19, 2015, order denying petitioner’s
request for habeas relief is hereby affirmed.


                                                                                          Affirmed.

ISSUED: March 13, 2017

CONCURRED IN BY:

Chief Justice Allen H. Loughry II
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                 3